Title: From Thomas Jefferson to Bishop James Madison, 27 February 1799
From: Jefferson, Thomas
To: Madison, Bishop James



Dear Sir
Philadelphia Feb. 27. 99.

Your favor of Feb. 10. came safely to hand. we were for a moment flattered with the hope of a friendly accomodation of our differences with France by the President’s nomination of mr Murray our minister at the Hague to proceed to Paris for that purpose. but our hopes have been entirely dashed by his revoking that and naming mr Elsworth, mr Patrick Henry & Murray. the two former not to embark from America till they shall recieve assurances from the French government that they will be recieved with the respect due to their character by the Law of nations: and this too after the French government had already given assurances that whatever minister the President should send should be recieved with the respect due to the representative of a great free & independant nation. the effect of the new nomination is compleatly to parry the advances made by France towards a reconciliation. a great change is taking place in the public mind in these middle states, and they are rapidly resuming the Republican ground which they had for a moment relinquished. the tables of Congress are loaded with petitions proving this. 13. of the 22. counties of this state have already petitioned against the proceedings of the late Congress. many also from New York & New Jersey, and before the summer is over these three states will be in unison with the Southern & Western. I take the liberty of putting under your cover a letter for a young gentleman known to you, & to  whom I know not how otherwise to direct it. I am with great esteem Dr. Sir
Your friend & servt.

Th: Jefferson

